United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20346


GEORGE DALTON BROOKS; ET AL,

                                                         Plaintiffs,

GEORGE DALTON BROOKS; CORWIN HENRY
MEYER; RICHARD WELSH; MONROE ASHWORTH,
III; MARTIN AMON; ET AL,

                                            Plaintiffs-Appellants,

versus

KENNETH DAM, Etc; ET AL,

                                                         Defendants,

UNITED STATES OF AMERICA; JOHN SNOW,
Secretary, Department of Treasury; MARK
W. EVERSON, Commissioner of the Internal
Revenue Service,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (4:03-CV-259)
                      --------------------

Before JONES, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     As the district court correctly dismissed the action of

Plaintiffs-Appellants on the determination that the United States

is the real party of interest and its sovereign immunity has not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
been waived by the Administrative Procedure Act, we need not

address the alternative grounds for dismissal, including without

limitation, lack of standing, procedural bar by the Anti-Injunction

Act and the Declaratory Judgment Act, and failure to exhaust

administrative remedies.   For the reasons more particularly set

forth in its Order, the district court’s rulings are, in all

respects,

AFFIRMED.




                                2